PER CURIAM.
Ordered, that it be referred to Harry B. Harpending, Esq., an attorney and counselor residing at Dundee, N. Y., to take and report to this court such testimony as may be offered by either party upon the question whether, upon hearing of this matter in Surrogate’s Court, it was in substance stated by the special guardian and counsel for the infant that no claim would be made that the deceased was incompetent to make the will then being offered for probate, and that the hearing before said referee may be brought on by either party on five days’ notice, and is to be continued with all possible expedition. The form of the order to be settled by and before Mr. Presiding Justice McLENNAÑ on two days’ notice.